Case 1:19-cv-00413-SOM-KJM Document 21-1 Filed 12/06/19 Page 1 of 2               PageID #:
                                   211



                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

                                               )
 Wicked Nevada, LLC,                           )   Case No.: 1:19-cv-413-SOM-KJM
                                               )   (Copyright)
               Plaintiff,                      )
    vs.                                        )   DECLARATION OF COUNSEL
                                               )
 JOHN DOE dba YTS,                             )
                                               )
               Defendant.                      )
                                               )
                                               )

                               DECLARATION OF COUNSEL


          KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

          1.     I am an attorney and represent the Plaintiff, I have personal

 knowledge of the matters stated herein, and this declaration is given in support of

 Plaintiff’s Supplemental Memorandum in Support of the Motion for Leave to File the

 First Amended Complaint filed herewith.

          2.     Plaintiff    entered   into   a    confidential   settlement   agreement

 (“agreement”) with proposed defendant SENTHIL VIJAY SEGARAN.

          3.     Per the agreement, SENTHIL VIJAY SEGARAN agreed to the

 jurisdiction of the United States District Court for the District of Hawaii.

          4.     Per the agreement, Plaintiff will submit a proposed stipulated consent
Case 1:19-cv-00413-SOM-KJM Document 21-1 Filed 12/06/19 Page 2 of 2            PageID #:
                                   212



 judgment in this case provided SENTHIL VIJAY SEGARAN performs certain

 acts by 12/15/2019.

       5.    Based on the foregoing, Plaintiff respectfully requests that it be given

 leave to file their proposed First Amended Complaint so that the stipulated consent

 judgment can be submitted.

       I declare under penalty of perjury that the foregoing is true and correct.



       DATED: Kailua-Kona, Hawaii, December 6, 2019.

                                 CULPEPPER IP, LLLC

                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff
